DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/23/2021.

Applicant’s election of Group I, claims 1-14 in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-20 are pending.  Claims 1-14 are being examined.  Claims 15-20 are withdrawn from further consideration as being drawn to a non-elected invention.  Claim 21 is canceled.  Claims 1, 9, 11, 12, and 15 are amended.

New grounds of rejection are made in light of the amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  “suppling at least a part of the gas phase” should be “supplying at least a part of the gas phase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “injecting a pressurized motive medium”. “A pressurized motive medium” suggests a step of pressurizing the motive medium; however, the specification does not describe a step of pressurizing the motive medium.  Support is provided for injecting a motive medium which comprises liquid, steam or gaseous agent at high pressure; wherein the pressure of the motive medium is 1.3-50 bar if the motive medium is liquid and wherein the pressure of the motive medium is 3-300 bar if the motive medium is steam.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 12 depends already includes the limitations of claim 12.  Thus, claim 12 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the liquid phase is treated in an additional treatment stage".  There is insufficient antecedent basis for “the liquid phase” in the claim.  The only liquid phase that is recited in claim 1 is the liquid phase that is in the mixture with a gas phase; at least a part of the gas phase is separated from the mixture which suggests that a mixture of gas/liquid remains wherein part of the gas phase has been separated.  Thus, it is unclear as to what “the liquid phase” of claim 13 refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Exxon Mobil (WO 2011/0109359 A1) in view of Torkildsen et al. (US 7018451 B1)
Considering claim 1, Exxon Mobil teaches a method of purifying gas (abstract) wherein a gas (6 of Fig. 1) is treated in a multistage treatment comprising at least two ejector stages (7 and 15 of Fig. 1), a motive medium (19 of Fig. 1) which comprises a liquid ([0042]) is injected to at least one ejector (7 of Fig. 1) of the ejector stage, and the gas (6 of Fig. 1) is sucked into the same ejector in which the gas is mixed with the motive medium for forming a mixture comprising a gas phase and a liquid phase, at least a part of gas phase of the mixture (8 of Fig. 1 and [0086]) is separated in a separation stage (10 of Fig. 1 and [0043]) and supplied to a second or later ejector stage (15 of Fig. 1) which comprises at least one ejector so that a second or later motive medium which comprises a liquid (5 of Fig. 1) is injected to the ejector and the gas phase is sucked into the same ejector in which the gas phase is mixed with the second or later motive medium for forming a second or later mixture (16 of Fig. 1 and [0086]), at least one of the mixtures comprises an additive for removing impurities of the gas (claim 10), and a purified gas is formed (16 of Fig. 1) (Exxon Mobil, abstract, Fig. 1 and claims 9-10).
Exxon Mobil teaches kinetic energy from the motive amine fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use pressurized fluid as motive medium in the first ejector stage and/or in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable amount of kinetic energy from the motive medium is 
Exxon Mobil does not explicitly teach arranging the mixture comprising a gas phase and a liquid phase through a pipe or tube which has enough residence time to allow dissolving a desired part of the gas into the liquid after the ejector stage, separating at least a part of the gas phase from the mixture in a separation stage.
However, Torkildsen teaches a method of removing acid gas components from a gas mixture comprising bringing the gas mixture into contact with a liquid solvent in a first turbulent contactor and passing the mixture into a second turbulent contactor (Torkildsen, abstract).  Torkildsen teaches the turbulent mixing may take place in an ejector or a jet pump (Torkildsen, Col. 5 lines 45-55).  Torkildsen teaches at the outlet of the first contactor (i.e., first ejector) the liquid solvent and the gas stream are in the form of a homogeneous mixture; the fluid mixture may be subjected to phase separation into a gas phase and a liquid phase in a separation stage before entry into the second turbulent contactor (i.e., second ejector) (Torkildsen, Col. 6 lines 45 – Col 7 line 36).  Torkildsen teaches at the outlet of the first contactor (i.e., first ejector) wherein the two phases are in the form of a homogeneous mixture, the mass transfer of the selected gas from the gas stream to the liquid solvent takes place; the residence time may be as little as 0.1 seconds since, for example, the reaction kinetics for the absorption of CO2 by MEA are very rapid; the require residence time will vary with the solvent used and the gas to be transferred from the gas to the liquid (Torkildsen, Col. 7 lines 36-45).  Torkildsen teaches conventional systems for the absorption of acid gases contact the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the mixture of Exxon Mobil comprising a gas phase and a liquid phase through a pipe or tube (instead of a packed contactor) which has enough residence time to allow dissolving a desired part of the gas into the liquid after the ejector stage, separating at least a part of the gas phase from the mixture in a separation stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order eliminate the packed contactors and the disadvantages associated with them for a more cost effective process with a reasonable expectation of success.
Considering claim 2, Exxon Mobil teaches kinetic energy from the motive amine fluid (i.e., absorbent solution) is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042], claim 10).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use high pressure liquid as motive medium in the first ejector stage and/or in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable amount of kinetic energy from 
Considering claims 4-5, Exxon Mobil teaches an amine motive fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042]).  Exxon Mobil teaches the motive medium is liquid by teaching that the absorption medium (i.e., amine fluid) is a solution (Exxon Mobil, claim 10).  Exxon Mobil teaches the pressure for the absorption process is preferably in the range of from about 0.5 bar to about 50 bar (Exxon Mobil, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the pressure of the motive medium including to within the claimed range of 1.3 – 50 bar.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption process is at the desired pressure with a reasonable expectation of success.
With regards to claim 5, the limitation of claim 5 is considered as optional when the motive medium is not steam.
Considering claim 6, Exxon Mobil teaches the method comprises 2-8 ejector stages by teaching 2 ejectors (Exxon Mobil, Fig. 1 and [0051]-[0052]).
Considering claim 7, Exxon Mobil teaches an amine motive fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor which eliminates the need for expensive 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the gas to be compresses by the motive medium in the ejectors so that pressure of the gas is increased to a first pressure level in the first ejector stage and pressure is increased from the previous pressure level to a second or later pressure level in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption processes are at the desired pressure with a reasonable expectation of success.
Considering claims 8-9
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to increase the pressure of the gas from a starting pressure to 1.1 – 3.0 bar in the first ejector stage and to increase the pressure of the gas from the first pressure level to the final pressure level, which is 2 – 150 bar, in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption processes are at the desired pressure with a reasonable expectation of success.
Considering claim 10, Exxon Mobil teaches at least a part of the gas phase of the mixture is separated in the separation stage be teaching at least partially scrubbed acid gas is removed from the first absorbent contactor (Exxon Mobil, [0051]).
Considering claim 11, Exxon Mobil teaches at least a part of the liquid phase (9 and 5, 19 of Fig. 1) separated in the separation stage is fed as the motive medium to the at least two ejector stages (Exxon Mobil, Fig. 1 and [0051]-[0052]).
Considering claim 12, Exxon Mobil teaches an additive is added for increasing a bonding of desired impurities to a liquid and/or increasing a capture of desired impurities in each separation stage (Exxon Mobil, [0039] and claims 9-10).
Considering claim 13
Considering claim 14, Exxon Mobil does not explicitly teach the purified gas is treated, post-treated or refined.
However, Exxon Mobil teaches more than two contactors may be used in series to further increase the mass transfer driving force in order to achieve desired percent of pollutant capture (Exxon Mobil, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat/post-treat or refine the purified gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired purity level in the purified gas and desired percent of pollutant capture with a reasonable expectation of success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Exxon Mobil (WO 2011/0109359 A1) in view of Torkildsen et al. (US 7018451 B1) and Cooper et al. (US 2008/0250715 A1).
Considering claim 3, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for high pressure steam is used a motive medium for the first ejector stage and/or in the second or later ejector stage.
Exxon Mobil does not explicitly teach high pressure steam is used a motive medium for the first ejector stage and/or in the second or later ejector stage.
However, Cooper teaches a method for the selective capture and removal of purified carbon dioxide gas comprising recycling chemical generation-regeneration system using an absorbent solution (Cooper, abstract).  Cooper teaches the use of an 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use high pressure steam as motive medium in the first ejector stage and/or the second ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because using steam as a motive fluid in an ejector type system is known to be suitable for removal of pollutants from a gas stream.

Response to Arguments
Applicant’s arguments filed regarding Exxon Mobil does not disclose any pipe or tube through which a mixture comprising a gas phase and liquid phase is arranged to flow through and which has enough residence time to allow dissolving a desired part of the gas into the liquid after an ejector stage have been fully considered and are persuasive.
However, in light of the amendments and upon further consideration, new grounds of rejection are made in view of Torkildsen et al. (US 7018451 B1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734